
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 792
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2012
			Mr. Schrader (for
			 himself, Mr. Van Hollen,
			 Ms. Bordallo,
			 Mr. Markey, and
			 Ms. Bonamici) submitted the following
			 resolution; which was referred to the Committee on Natural
			 Resources
		
		RESOLUTION
		Honoring Rear Admiral Jonathan W. Bailey of
		  the National Oceanic and Atmospheric Administration (NOAA) Commissioned Officer
		  Corps for his lifetime of selfless commitment and exemplary service to the
		  United States.
	
	
		Whereas Rear Admiral Jonathan W. Bailey, the Director of
			 the NOAA Commissioned Officer Corps (NOAA Corps), one of the Nation’s 7
			 Uniformed Services, retires from the NOAA Corps on September 30, 2012, after 32
			 distinguished years of service;
		Whereas Rear Admiral Bailey was appointed by Secretary of
			 Commerce Carlos M. Gutierrez on October 1, 2007, after nomination for the
			 position by President George W. Bush, confirmation by the United States Senate,
			 and subsequent promotion by the Secretary to the rank of Rear Admiral;
		Whereas Rear Admiral Bailey has commanded with distinction
			 and provided exceptional leadership for the Corps from 2007 to 2012, and upheld
			 its values of Honor, Respect, and Commitment;
		Whereas Rear Admiral Bailey in his 32 years of service to
			 the Nation has had a balanced operational career, with 7 years of sea duty
			 aboard the NOAA Ships Peirce, Whiting, Rude and Heck, and the Gloria Michelle
			 and almost 9 years of flight duty piloting NOAA’s Shrike, Turbo Commander, and
			 Citation aircraft;
		Whereas Rear Admiral Bailey served as Executive Director
			 to the Deputy Under Secretary for Oceans and Atmosphere, as Director of the
			 NOAA Corps Commissioned Personnel Center, where he directed the management of a
			 complex system of policies, including compensation and benefits;
		Whereas Rear Admiral Bailey played a critical role in
			 developing innovative strategies to improve the NOAA Corps workforce;
		Whereas these strategies included the establishment of
			 NOAA Corps core values, a new officer evaluation and billet systems, deployment
			 of technological improvements, and new training modules to educate officers and
			 civilian supervisors about NOAA Corps policies;
		Whereas Rear Admiral Bailey served as the Chief of NOAA’s
			 National Ocean Service Remote Sensing Division, where he led technology
			 advancement in the simultaneous collection and processing of digital aerial
			 photography, airborne laser data, and airborne imaging spectroscopy for NOAA’s
			 shoreline mapping and the Federal Aviation Administration’s Airport Survey
			 programs;
		Whereas Rear Admiral Bailey oversaw NOAA’s aerial- and
			 ground-based mapping operations that aided search and recovery efforts at the
			 World Trade Center and Pentagon after the September 11 terrorist attacks, and
			 received the Commerce Gold Medal group award for technical skill and
			 coordination in 2002 for his role following the attacks;
		Whereas Rear Admiral Bailey has ensured that the NOAA
			 Corps provides a cadre of Officers trained in engineering, earth sciences,
			 oceanography, meteorology, fisheries science, and other related disciplines,
			 with Officers who operate NOAA’s ships, fly aircraft, manage research projects,
			 conduct diving operations, and serve in staff positions throughout NOAA;
		Whereas Rear Admiral Bailey, during his tenure as Director
			 of the NOAA Corps, has also served as the Director of the NOAA Office of Marine
			 and Aviation Operations, ensuring that one of the Nation’s largest civilian
			 research fleets of ships and aircraft was modernized and prepared to support
			 the NOAA mission of science, service, and stewardship;
		Whereas Rear Admiral Bailey was nominated by President
			 Barack Obama on March 21, 2011, to serve as a Commissioner on the Mississippi
			 River Commission, which was confirmed by the Senate on June 30, 2011;
			 and
		Whereas as we bid fair winds and following seas to Rear
			 Admiral Bailey, it is appropriate that he be remembered for his exceptional and
			 tireless service to the Nation and noted that his list of career
			 accomplishments is enviable: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes and honors Rear Admiral Jonathan W. Bailey of the National Oceanic
			 and Atmospheric Administration (NOAA) Commissioned Officer Corps, on behalf of
			 a grateful Nation, for his lifetime of selfless commitment and exemplary
			 service.
		
